DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6 “heat part” should be replaced with “head part”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 discloses the limitation that the actuators “contact both sides of the neck body, respectively” which is unclearly worded since it is unknown if each actuator contacts both sides or if each actuator contacts a respective side.  For the purposes of examination, the limitation will be interpreted as each actuator contacting a respective side of the neck body as shown in the figures.  
Claims 14 and 15 both disclose the limitation of “a movable frame” to allow the ear to rotate but the independent claim from which these claims depend disclose “a moving frame” to allow the ear to rotate and as such it is unclear if this is the same frame disclosed with slightly different wording or a different frame and as such the scope of the claim is unascertainable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramochi (3964205).  Kuramochi discloses a robot having a head part (17), an ear (25) rotatably connected to the head part (column 2 lines 15-23), a moving frame (82) connected to the head part that moves vertically to allow the ear to rotate (Fig. 4, column 3 line 27- column 4 line 6), a neck body (16) coupled to the head part (Fig. 5), a main actuator (154c) configured to allow the neck body to rotate (column 2 lines 3-7, column 8 lines 34-36), a sub actuator (154b) configured to allow the moving frame to move vertically to rotate the ears (column 7 lines 48-50) and wherein the main and sub actuators are disposed so as to be symmetrical to each other with respect to a vertical axis defined by the neck body (Fig. 1).  The rotation axis (160) of the main and sub actuators are disposed in a straight line (Figs. 1 & 2).  An opening (83) is defined in the moving frame is configured to avoid an interference with the neck body (Fig. 4, column 3 lines 51-54).  The robot further includes a crank or bent body (72) operably connected to the sub actuator, a connecting rod (78) that connects the crank body to the moving frame and a rod connector (71) on the moving frame for connecting to the connecting rod (Fig. 4).  The head part includes a head and a guide body (15) coupled to a rear surface of the head and configured to guide vertical movement of the moving frame (Figs. 2 & 4).  The robot also includes a body part (14) wherein the head part is spaced upwardly from the body part (Fig. 1) and includes a movable assembly (Figs. 1 & 2) that operably connects the body part with the neck body and includes a plurality of movable bodies (132, 136-138) that are rotatable with respect to each other and to which the actuators are fixed (column 6 lines 40-59).
Allowable Subject Matter
Claims 6, 7, 9-13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references of CN203507515U, 2013/0178982, 6371826 and 2001/0029147.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711